DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/171,912, filed on 02/09/2021.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 02/09/2021 are approved by the office.
Drawings
4.	The drawings and specifications filed on 02/09/2021 are approved by the office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vedula et al., (USPUB# 2016/0196124 A1) hereinafter Vedula.

6.	Regarding Claim 1, Vedula disclosed a method, comprising: 
receiving, by a server, a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network (see abstract and para. [0005], [0019] and [0025-0026] shows signal received from triggering device for provisioning component); 
transmitting, by the server, an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device (see para. [0019] and [0034] shows generating unique identifier); 
receiving, by the server, the definition file from the triggering device (see para. [0019] and [0034]); 
identifying, by the server, a configuration file associated with the triggering device based at least in part on the unique identifier (see para. [0019]); and 
provisioning the triggering device by delivering, by the server, the configuration file to the triggering device (see para. [0019] and [0034]).

Claim 17 recites a non-transitory computer-readable storage medium that further includes limitations that are substantially similar to claim 1. Vedula disclosed a non-transitory computer-readable storage medium (see Fig.2). As such, is rejected under the same rationale as above.
Claim 19 recites a system comprising: a data center hardware network comprising at least one switch; and at least one server communicatively coupled with the data center hardware that further includes limitations that are substantially similar to claim 1. Vedula disclosed a system comprising: a data center hardware network comprising at least one switch; and at least one server communicatively coupled with the data center hardware (see Fig.2 ). As such, is rejected under the same rationale as above.

7. Regarding Claim 2, Vedula Disclosed the method of claim 1, wherein the data center hardware network comprises a Clos network (see para. [0019] Network type is seen as non-functional descriptive material as the invention of the claims would function the same regardless of network type).

8. Regarding Claim 3, Vedula Disclosed the method of claim 1, wherein the data center hardware network comprises a spine-and-leaf architecture (see para. [0019] architecture type is seen as non-functional descriptive material as the invention of the claims would function the same regardless of architecture type).

9. Regarding Claim 4, Vedula Disclosed the method of claim 1, wherein the unique identifier of the triggering device comprises a serial number (see para. [0030] unique identifier is shown. Serial number is seen as non-functional descriptive material as the functions in the claim would perform the same regardless of what type of unique identifier is generated for the triggering device).

10. Regarding Claim 5, Vedula Disclosed the method of claim 1, wherein the executable script is configured to instruct the triggering device to identify neighboring devices (see para. [0109]).

11. Regarding Claim 6, Vedula Disclosed the method of claim 5, wherein the definition file further comprises information identifying neighboring devices of the triggering device (see para. [0109]).

12. Regarding Claim 7, Vedula Disclosed the method of claim 6, wherein the information identifying neighboring devices of the triggering device comprises at least one of: a serial number of a neighboring device; and wiring port information (see para. [0109]).

13. Regarding Claim 14, Vedula Disclosed the method of claim 1, wherein the trigger signal received from the triggering device comprises a request for a network address, wherein the request for the network address is received by the server (see para. [0034]).

14. Regarding Claim 15, Vedula Disclosed the method of claim 14, wherein the server comprises a Dynamic Host Configuration Protocol ("DHCP") server, and wherein the DHCP server receives the request for the network address (see para. [0034]).

15. Regarding Claim 16, Vedula Disclosed the method of claim 15, wherein transmitting by the server the executable script to the triggering device comprises: allocating a network address for the triggering device; and providing the allocated network address to the triggering device (see para. [0034]).

16. Regarding Claim 18, Vedula Disclosed the non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors of claim 17, wherein identifying the configuration file associated with the triggering device based at least in part on the unique identifier comprises: querying a database for the configuration file designated for the triggering device, wherein the database links: a device unique identifier to a location and to a configuration file; and returning the configuration file in response to the query of the database (see para. [0030], [0034] and [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17. Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al., (USPUB# 2016/0196124 A1) hereinafter Vedula, further in view of Grovers et al., (USPUB# 2019/0149416 A1) hereinafter Grovers.

18. Regarding Claim 8, Vedula Disclosed the method of claim 6, further comprising 
Vedula does not expressly disclose determining that the triggering device is correctly wired.
However, in analogous art Grovers disclosed determining that the triggering device is correctly wired (see para. [0075]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Vedula and Grovers since Vedula teaches a system for provisioning components in a datacenter network and Grovers teaches a way of detecting if neighboring devices are correctly connected for a topology of a network devices. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique of detecting if devices are properly connected by Grovers into the provisioning system of Vedula in order for proper network setup while provisioning devices in a network topology.

19. Regarding Claim 9, Vedula and Grovers Disclosed the method of claim 8, wherein determining that the triggering device is correctly wired comprises: comparing the identified neighboring devices to a set of expected neighboring devices for the triggering device; and identifying the triggering device as properly wired when the identified neighboring devices match the set of expected neighboring devices (Grovers, see para. [0075]).
Same motivation as claim 8 applies to claim 9.

20. Regarding Claim 10, Vedula and Grovers disclosed the method of claim 9, further comprising delivering a message indicating that the triggering device is correctly wired (Grovers, see para. [0075]).
Same motivation as claim 8 applies to claim 10.

21. Regarding Claim 11, Vedula and Grovers Disclosed the method of claim 6, further comprising determining that the triggering device is incorrectly wired (Grovers, see para. [0075]).
Same motivation as claim 8 applies to claim 11.

22. Regarding Claim 12, Vedula and Grovers Disclosed the method of claim 11, wherein determining that the triggering device is incorrectly wired comprises: comparing the identified neighboring devices to a set of expected neighboring devices for the triggering device; and identifying the triggering device as improperly wired when at least one of the identified neighboring devices does not match the set of expected neighboring devices (Grovers, see para. [0075]).
Same motivation as claim 8 applies to claim 12.

23. Regarding Claim 13, Vedula and Grovers Disclosed the method of claim 12, further comprising delivering a message indicating that the triggering device is incorrectly wired (Grovers, see para. [0075]).
Same motivation as claim 8 applies to claim 13.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
An example method to install a hardware management system on a management switch includes in response to a power-on event of a management switch, executing a boot loader on the management switch to boot an operating system on the management switch. The example method also includes obtaining from a virtual imaging appliance in communication with the management switch a uniform resource locator of a network-accessible location of installer software to install the hardware management system. The virtual imaging appliance is to configure a physical rack of hardware for use as a virtual server rack. The hardware management system is to manage the hardware for use in the virtual server rack. (Reddy et al. ‘073)
a system to automate platform provisioning for an enterprise includes a platform resource computer store containing a set of electronic data records (each including a component identifier and a set of computing characteristic values). A profile engine may receive a platform request from a user associated with the enterprise and identify, based on data in the platform resource computer store, a resource bundle of components appropriate in view of the platform request. A platform generator may receive platform requirements based on the identified resource bundle of components and provide input data to a REST API service. Final platform definition information for the enterprise may be stored into a central repository. According to some embodiments, a platform provisioning system may process IaaS and PaaS automation components and utilize a return service to generate infrastructure binding data to couple components in the resource bundle to each other. (Nigro ‘078)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443